Per Curiam. On July 30, 1997, Alvin Clay, counsel for appellant Vincent Hopes moved to be relieved as counsel. In support of his motion, he sets out part of the history of this case but presents no grounds to warrant the relief requested. On September 14, 1995, the federal district court issued an order stating that unless the appellant was allowed to prosecute A.R.Cr.P. Rule 36.4 proceedings in Pulaski County Circuit Court and a state appeal, if necessary, with benefit of counsel, a federal writ of habeas corpus would issue. An attorney other than Mr. Clay was appointed on October 26, 1995, by Circuit Judge Marion Humphrey. A hearing before the circuit court was had on the appellant’s Rule 36.4 motion for a new trial on April 10, 1996. Judge Humphrey denied the motion on April 18, 1996. On April 30, 1996, the appellant’s appointed counsel was relieved as counsel. The appellant then filed a notice of appeal pro se on May 3, 1996. The transcript in this matter was filed on October 17, 1996. On February 7, 1997, Judge Humphrey appointed Mr. Clay to represent the appellant in his appeal from the denial of his Rule 36.4 motion. On May 29, 1997, Mr. Clay moved for a belated appeal which, we considered moot in light of the fact that appellant’s appeal was already pending. Counsel may, however, desire to file a belated brief.  There is no basis to reheve Mr. Clay as counsel. The motion is denied.